Exhibit 10.21

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective December 14, 2012 by
and between STATER BROS. MARKETS, a California corporation, hereinafter referred
to as “Employer” and DAVID J. HARRIS, hereinafter referred to as “Employee”.
Employer and Employee are sometime herein referred to as “party” or collective
as “parties”.

RECITALS

This Agreement is made with reference to the following facts:

A. Employee has been employed by Employer since July 20, 2009 in various
capacities for more than three (3) years, and currently is serving as Senior
Vice President – Finance and Chief Financial Officer (“CFO”).

B. Employer desires to obtain the continued services of Employee as CFO.

C. Employee is willing to continue serving as CFO of Employer upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, the parties hereby agree as follows:

1. Employment. Employer hereby engages Employee and Employee hereby accepts
employment with Employer as CFO.

2. Term. The term of this Agreement shall commence on the effective date set
forth above and shall continue for a period of three (3) years unless earlier
terminated by Jack H. Brown in his sole discretion in his capacity as Chairman
and/or Chief Executive Officer of Employer, or as otherwise provided in
Paragraph 8.

3. Duties. Employee shall assume and perform such reasonable responsibilities
and duties that are commensurate with those duties and responsibilities normally
associated with and appropriate for someone in the position of CFO. The precise
nature of the work Employee does for the Employer as CFO may be adjusted from
time to time. Employee will perform such other duties as may be assigned by the
Chairman and Chief Executive Officer of Employer and such duties shall be
performed principally in Southern California.

3.1 Obligations to Employer. Employee agrees that he will not engage in any
other employment, consulting, or other business activity, except as authorized
by the Jack H. Brown in his capacity as Chairman and/or Chief Executive Officer
of Employer. The Employer has reviewed the activities that Employee has
disclosed that Employee is conducting at the time of this Agreement and agrees
that they, and any substitute activities that are similar in nature and scope,
will not significantly interfere with Employees performance of the
responsibilities of Employee’s employment under this Agreement. In addition,
while Employee renders services to the Employer, you will not assist any person
or entity in competing with the Employer, in

 

1



--------------------------------------------------------------------------------

preparing to compete with the Employer or in hiring any employees or consultants
of the Employer. As an employee, Employee will also be expected to comply with
the Employer’s policies and procedures.

3.2 No Conflicting Obligations. Employee represents and warrants to the Employer
that Employee is under no obligations or commitments, whether contractual or
otherwise, that are materially inconsistent with his obligations under this
Agreement. In connection with Employee’s employment, Employee shall not use or
disclose any trade secrets or other proprietary information or intellectual
property in which Employee or any other person has any right, title or interest
and Employee’s employment will not infringe or violate the rights of any other
person. Employee represents and warrants to the Employer that he has returned
all property and confidential information belonging to any prior employer, other
than confidential information that has become generally known to the public or
within the relevant trade industry.

4. Compensation.

4.1 Salary. For services performed by Employee for the benefit of Employer
pursuant to this Agreement during the term, Employer shall pay Employee a basic
salary in an amount equal to that which Employee is currently receiving from
Employer, payable in accordance with the Employer’s regular payroll practices
(but no less frequently than monthly). Employee’s basic salary may be increased
on August 1 of each year during the term of this Agreement in an amount, if any,
determined by Employer’s Chief Executive Officer or the Board of Directors.

4.2 Bonus. In addition to Employee’s basic salary, Employee shall be eligible to
receive such incentive and performance bonuses as may have been earned by
Employee but not yet paid by Employer as of the date of this Agreement. In
addition, Employee shall be entitled to receive from Employer such incentive and
performance bonuses as may be consistent with Employer’s bonus policy for senior
officers as the same may exist from time to time, but not less than that which
would have been earned under the terms of Employer’s bonus policy for senior
officers existing as of the date of this Agreement.

4.3 Additional Benefits.

4.3.1 Business Expenses. Employee shall be entitled to reimbursement for
reasonable and necessary expenses incurred by Employee in the performance of his
duties; provided, however, all such expenses shall be substantiated with
appropriate supporting documentation and in accordance with reasonable standards
established from time to time by Employer’s Board of Directors.

4.3.2 Company Car. Throughout the term of this Agreement, Employee shall be
entitled to the exclusive use of a company car of at least the same type and
quality as that furnished to Employee as of the date of this Agreement. Employer
shall replace such company car from time to time with new vehicles, such that
the company car provided to Employee shall at no time be older than two
(2) years. All expenses of maintenance, operation and insurance shall be paid by
Employer or reimbursed by Employer to Employee. The right to receive and use a
company vehicle may be terminated at any time in the sole discretion of Jack H.
Brown

 

2



--------------------------------------------------------------------------------

in his capacity as Chairman and/or Chief Executive Officer. Upon such
termination, Employee shall promptly return the company vehicle to Employer in a
clean and fully operational condition, normal wear and tear excepted.

4.3.3 Benefits Generally Offered. In addition to any other compensation or
benefits to be received by Employee pursuant to the terms of this Agreement,
Employee shall be entitled to participate, to the extent allowable in accordance
with his status, in all employee benefits offered from time to time by Employer
to its senior officers, including, without limitation, pension plans, profit
sharing plans, group life insurance, group health insurance and group disability
insurance.

5. Vacation and Sick Leave. Employee shall be entitled to a paid vacation of
four (4) weeks annually. In addition, Employee shall be entitled to paid time
off for personal illness in accordance with Employer’s policy for such leave as
the same may exist from time to time.

6. Devotion of Time. Employee shall devote his full time, attention and energies
to the business of Employer allowing time off for illness and vacation.
Notwithstanding the foregoing, Employee may engage in other personal business so
long as the performance of such activities do not interfere with the efficient
and timely performance of Employee’s duties hereunder.

7. Restrictive Covenants.

7.1 Non-Competition. During the term of Employee’s employment under this
Agreement, Employee shall not own or have any interest directly in, or act as an
officer, director, agent, employee or consultant of, or assist in any way or in
any capacity, any person, firm, association, partnership, corporation, or entity
which shall be competitive with the supermarket business then engaged in by
Employer, in any area where Employer engages in business. The restrictions of
this Paragraph prohibiting ownership in a competitive business shall not apply
to (i) any ownership or interest held by Employee at the time of execution of
this Agreement, (ii) any ownership of publicly traded stock, or (iii) any
investment in real property (whether made directly or through the vehicle of a
partnership, corporation, investment trust or other entity), notwithstanding the
fact that a supermarket in competition with Employer might be a lessee of some
or all of such real property.

7.2 Enforcement. Employee agrees and warrants that the covenants contained
herein are reasonable, that valid consideration has been and will be received
therefor and that the agreements set forth herein are the result of arms-length
negotiations between the parties. Employee recognizes that the provisions of
this Paragraph 7 are vitally important to the continuing welfare of Employer and
that money damages constitute a totally inadequate remedy for any violation
thereof. Accordingly, in the event of any such violation by Employee, Employer,
in addition to any other remedies it may have, shall have the right to institute
and maintain a proceeding to compel specific performance thereof or to issue an
injunction restraining any action by Employee in violation of this Paragraph 7.

 

3



--------------------------------------------------------------------------------

7.3 Delivery of Records. Upon termination of Employee’s employment with
Employer, Employee shall deliver to Employer all books, records, lists of
suppliers and customers, samples, price lists, brochures and other property
belonging to Employer or developed in connection with the business of Employer.

7.4 Confidentiality. Except in the course of Employer’s business, Employee shall
not at any time during or after his employment with Employer, reveal, divulge or
make known to any person, firm or corporation any confidential knowledge or
information or any confidential facts concerning any suppliers, customers,
methods, processes, developments, schedules, lists or plans of or relating to
the business of Employer and will retain all confidential knowledge and
information which he has acquired or which he will acquire during his employment
therewith relating to such suppliers, customers, methods, processes,
developments, schedules, lists or plans and the business of Employer for the
sole benefit of Employer, its successors and assigns; provided, however, that
this restriction shall not apply to any knowledge, information or fact held by
or known to Employee which is generally available from sources other than
Employee or which was acquired by Employee other than in his capacity as
Employee.

7.5 Reasonableness. In the event any court shall finally hold that the time or
territory or any other provision of this Paragraph 7 constitutes an unreasonable
restriction against Employee, the provisions hereof shall not be rendered void
but shall apply as to such time, territory and other provision to such extent as
such court may judicially determine or indicate constitutes a reasonable
restriction under the circumstances involved.

7.6 Survival. The provisions of this Paragraph 7 shall survive the termination
of the term of this Agreement and shall run to and inure to the benefit of
Employer, its successors and assigns.

8. Termination.

8.1 Termination at Will. Employee’s employment under the terms of this Agreement
is “at will” and may be terminated at any time by either party upon ninety
(90) days written notice to the other party.

8.2 Termination for Cause.

8.2.1 Employee’s employment under the terms of this Agreement may be terminated
immediately, at the option of Employer, if Employee defaults in the performance
of any material covenant, agreement, term or provision of this Agreement to be
kept, observed or performed by him/her, and such default continues for a period
of thirty (30) days after written notice from Employer, which notice shall
describe the default with particularity.

8.2.2 Employee’s employment under the terms of this Agreement may be suspended
without pay immediately, at the option of Employer, in the event that criminal
charges involving a felony of moral turpitude should be filed against Employee.
In the event Employee is convicted of such crime, such suspension shall
automatically become a termination

 

4



--------------------------------------------------------------------------------

for cause. In the event that Employee is acquitted of such crime, or in the
event such charges should be dismissed, such suspension shall be terminated and
Employee shall be reinstated retroactively.

9. Payments upon Termination of Employment.

9.1 Payments to Employee. In the event of the cessation of Employee’s employment
prior to the expiration of the term of this Agreement, Employer shall pay to
Employee the amounts set forth in this Paragraph 9 biweekly throughout the
balance of the term of this Agreement; provided, however, that Employer shall
have no obligation to pay any amounts whatsoever under the provisions of this
Paragraph 9 if Employee: (a) is terminated by Jack H. Brown in his capacity as
Chairman and/or Chief Executive Officer of Employer; (b) is terminated by
Employer’s Board of Directors with the concurrence of Jack H. Brown in his
capacity as Chairman and/or Chief Executive Officer of Employer; (c) voluntarily
terminated his employment during such time as Jack H. Brown may be Chairman
and/or Chief Executive Officer of Employer; (d) is terminated for cause, as that
term is defined in Paragraph 8.2 hereof; or (e) if upon a Change of Control,
Employee voluntarily terminates his employment.

9.1.1 Calculation of Payments. The first twenty-six (26) payments to be made
pursuant to the terms of this Paragraph 9 shall be in an amount equal to 1/26th
of the greater of (i) the average of the annual total compensation (including,
but not limited to, salary and bonus) paid by Employer, its affiliates and/or
successors to Employee during the three (3) year period immediately preceding
Employee’s termination of employment hereunder, or (ii) the amount of Employee’s
total compensation (including, but not limited to, salary and bonus) paid by
Employer, its affiliates and/or successors to Employee during the twelve
(12) month period immediately preceding Employee’s termination of employment.
Thereafter, the biweekly payments shall increase annually in accordance with
Subparagraph 9.1.2.

9.1.2 Annual Increases. On each anniversary of Employee’s termination from
employment, any remaining amounts to be paid during the next year pursuant to
this Paragraph 9 shall be increased to an amount equal to one hundred ten
percent (110%) of the amounts required to be paid by Employer hereunder under
the provisions of this Paragraph 9 during the preceding year.

9.2 Payments Upon Death. In the event of the death of Employee, Employer shall
nonetheless pay to the estate of Employee, or in such other manner as Employee
may designate in writing to Employer, all sums which would otherwise have been
paid to Employee under this Paragraph 9 for the balance of the term of this
Agreement. For purposes of funding this obligation to make payments upon
Employee’s death, Employer may purchase and hold such life insurance policies on
the life of Employee as may be appropriate; provided, however, that if the total
funds available to Employer under the terms of such life insurance policies
exceed the amount which would otherwise be payable to Employee by Employer under
the terms of this Paragraph 9, Employer’s payment obligation under this
Paragraph 9 shall be increased to the total amount received by Employer under
such insurance policies.

 

5



--------------------------------------------------------------------------------

9.3 Termination of Payments. All payments due Employee under this Paragraph 9
shall cease in the event Employee is employed to perform management services for
compensation for any supermarket chain located in any area where Employer
engages in the supermarket business.

10. Change in Control. The automatic renewal of this Agreement and all
obligations of Employer (or its successor) hereunder, including without
limitation, compensation due to Employee, shall be unaffected, unless otherwise
terminated as provided in Paragraph 8, upon a Change in Control. “Change in
Control” shall mean and include any of the following:

 

  (a) The purchase or other acquisition by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities and
Exchange Act of 1934 (“Act”), or any comparable successor provisions, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of fifty percent (50%) or more of either the outstanding shares of common
stock of Employer’s then outstanding voting securities entitled to vote
generally;

 

  (b) The approval by the stockholders of Employer of a reorganization, merger,
or consolidation, in each case, with respect to which persons who were
stockholders of Employer Immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated Employer’s then outstanding
securities; or

 

  (c) The sale of fifty percent (50%) or more of the assets of Employer.

11. Prior Agreements. All prior employment agreements between Employer and
Employee are hereby superseded and any such agreement or agreements shall be of
no further force or effect.

12. Personal Nature. This Agreement is personal, and is entered into based upon
the singular skill, qualifications and experience of Employee. Employee shall
not assign this Agreement or any rights hereunder without the express written
consent of Employer.

13. Notices. Any and all notice or other communications required or permitted by
this Agreement or by law to be given by any of the parties hereto shall be in
writing and shall be deemed duly served and given when personally delivered to
the party to whom such notice or communication is directed or, in lieu of such
personal service, when deposited in the United States mail, certified, return
receipt requested, postage prepaid, addressed as follows:

 

    

Employer

 

Employee

     

Stater Bros. Markets

 

David J. Harris

    301 S. Tippecanoe Avenue   301 S. Tippecanoe Avenue     San Bernardino, CA
92408   San Bernardino, CA 92408  

 

6



--------------------------------------------------------------------------------

Each party may change the address for notice hereunder by giving written notice
of such change in the manner provided for in this Paragraph.

14. Good Faith. All approvals required to be given by each party shall be given
or denied in good faith and may not be unreasonably denied. Each party shall use
due diligence in its attempt to accomplish any act required to be accomplished
by that party.

15. Attorneys’ Fees. In the event that it should become necessary for any party
to bring an action, including arbitration, either at law or in equity, to
enforce or interpret the terms of this Agreement, the prevailing party in such
action shall be entitled to recover its reasonable attorneys’ fees as a part of
any judgment therein, in addition to any other award which may be granted.

16. Applicable Law/Venue. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of California, with proper venue
for any litigation or arbitration in San Bernardino County, California.

17. Integrated Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement.

18. Heirs and Assigns. Subject to any restrictions on assignment contained
herein, this Agreement shall be binding upon and shall inure to the benefit of
the respective party’s heirs and assigns.

19. Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by you and by an authorized officer of the Employer (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

20. Severability. Any provision in this Agreement which is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality,
validity, or enforceability of such provision in any other jurisdiction. The
parties hereto agree to negotiate in good faith to replace any illegal, invalid
or unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or otherwise to amend this Agreement, including the provision
relating to choice of law, to achieve such result.

21. Indemnity. Employer shall indemnify and hold Employee harmless from and
against any and all loss, cost, liability and damage (including attorneys’ fees)
arising out of or connected with, or claimed to arise out of or to be connected
with, any act performed or omitted to be performed under this Agreement, unless
it be shown that the act or omission was not in good faith, or in the event of
criminal proceedings that Employee had reasonable cause to believe

 

7



--------------------------------------------------------------------------------

his conduct was unlawful. An adverse judgment or plea of nolo contendre shall
not create a presumption that Employee did not act in good faith or that he had
reasonable cause to believe his conduct was unlawful. Expenses incurred in
defending a civil or criminal action shall be paid by Employer upon receipt of
an undertaking by or on behalf of the Employee to repay such expense if it is
later determined that Employee was not entitled to indemnification.

This Agreement is executed to be effective as of the date first above set forth.

 

EMPLOYER Stater Bros. Markets, a California corporation

By:

 

  /s/ Jack H. Brown

  Jack H. Brown   Chairman and Chief Executive Officer EMPLOYEE

  /s/ David J. Harris

David J. Harris

 

8